Title: From John Adams to François Adriaan Van der Kemp, 3 January 1823
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir.
Montezillo January 3d. 1823.

A friend in need, is a friend indeed; you must certainly have read Shakespear, and have learnt from him, when you have once made a friend, to grapple him to your Soul with hooks of Steeal. You have been constantly grappling me for more than forty years—The newspapers have brought to me your correspondence with Mr. Yates, and that has introduced a correspondence between him and me And what is more between and Illustrious Committee of Gentlemen upon the subject of the Greece and Holland I have hinted at some things in favour of our beloved Countrymen the Belgians. but I have been dull enough to forget their Painters, their Reubens, their Vandyke their Rembrandt and twenty others—You may imagin my surprise and astonishment at finding myself in my Eighty-eighth Year so unexpectedly involved in such important controversies with such illustrious Personages. I hope the Knicerbockers in America will be excited to assert the dignity of their Nation I modestly blush for my Nation when I consider the Sangfroid the nonchallence with which they have received the manifold testimonys of the esteem confidence and affection of the Dutch towards the United States And the low estimation in which we have held the importance of their connection with us Their separation from England, Union with France and Spain and their Treaty with us was the event which ultimately turned the Scale of the American Revolutionary War and produced the Peace of 1783. But the truth is, that neither France, nor England, nor the friends of France or England in America would ever acknowledge it to be of any weight And consequently it has fallen into total oblivion—But in some future day it may be thought of more importance.—
May you live many years and remember John of the little Hill, long after he shall be in the Tomb, he will never forget you in this World, And he firmly believes in any future state of existance—
There is no news, at least known to your friend—
ridenndo dicere berum quid vetat?—
John Adams